DETAILED ACTION

Applicant amendment filed on July 14, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, the limitation “the second portion and the third portion of the wire harness are fixed on a movable member of the bending motion mechanism such that upon movement of the bending motion mechanism the wire harness experiences a change in bend between the first portion and the third portion and between the second portion and the third portion” is failing to particularly point out and distinctly claim the subject matter.
It is not clear what structure of  a movable member of the bending motion mechanism makes change in bend between the first portion and the third portion and between the second portion and the third portion upon movement of the bending motion mechanism. Therefore, the claim lacks necessary structure carry out function of bending mechanism such as a bar 20 are movably attached on a bar 21 by a joint 25; and wire harness third portion PT3 fixed to the bar 20 and  second portion PT2 fixed to a front end of the bar 21, see figures.
Therefore, claim 1 is indefinite.
Referring to claims 2-6, claims 2-6 are rejected by the same reason applied to rejection of claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Doshita et al. (US20030184119A1, hereinafter Doshita).

Referring to claim 1, Doshita discloses a wire harness installation structure (figures 1-3 and 5) comprising: 
a wire harness having bend flexibility (see a wire harness including 3 and 19 in figure 2, see wire harness able to bent in paragraph 0021, 0017,0059,0111, and see wire harness in figure 5):
 a protector (25-26) configured to protect the wire harness while allowing the wire harness to make a bending movement about a bending position of the wire harness (a bending movement about a bending position of 3 between 43 and 44), the bending position being located between both ends of the wire harness (configured defined intended use therefore by having protector, this limitation satisfy; (additionally, bending position depends on bending motion mechanism), not protector; furthermore, protector 25 protect wire harness 3, and bending portion at bending motion  mechanism between 43 and 44 located both ends of wire harness 3  ): and

a bending motion  mechanism (bending motion  mechanism at 40 including 41 and 43) that causes the wire harness to make the bending movement (bending of wire harness 3 between 42 and 43), wherein:

the wire harness (3 including 19) has a first portion that is fixed to the protector (a first portion of 3 fixed on 25 at 32, paragraph 0064 states, “The first curved wall 28 has a tongue piece which protrudes outwardly form the first harness outlet 32. The door-side wire harness 3 taken out may be wound by a tape. The tongue piece 35 may correspond to a fixed portion”; and see paragraphs  0082, 0088, 0134) , a second portion ( portion 41 includes 42) that is distant from both of the first portion (the first portion at 32) and the protector  beyond the bending position (25-26 beyond bending position at 40), and a third portion (a third portion 41 including 44) that is located between the first portion (the first portion of 3 at 32) and the second portion (the second portion of 3 at 42), and the third portion is offset in a direction of the bending movement from an imaginary straight line connecting the first portion and the second portion (see the third portion at 44 is offset from straight line  from the first portion of harness 3 at 32 to second portion of harness 3 at 42) ; and 
the second portion and the third portion of the wire harness are fixed on a movable member of the bending motion mechanism  such that upon movement of the bending motion mechanism the wire harness experiences a change in bend between the first portion and the third portion and between the second portion and the third portion, (when movement of 43, or movement of 41 and 43, the wire harness experiences a change in bend between the first portion and the third portion (change in band between a first portion at 32 and third portion 43 and a change in bend between the second portion 41 and the third portion 43; Additionally, structure is what it is; not what it does; It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). ), 
and the wire harness is routed so that a second excess length between the second portion and the third portion is shorter than a first excess length between the first portion and the third portion (a second length between the second and the third portion of 3 is shorter than a first length between the first and third portions of 3).

Referring to claim 2, Doshita discloses the wire harness installation structure according to claim 1, wherein the second portion and the third portion of the wire harness are fixed to the movable member at positions which are offset from the bending position by respective prescribed distances in a direction perpendicular to both of a direction of the bending movement and the imaginary straight Line (fixed portions of the second portion and the third portion of the wire harness at 42 and at 44 are offset in a line orthogonal to the connecting line between 35 and 42; and fixed portions of the second portion and the third portion of the wire harness at 42 and at 44 are offset in a line orthogonal to the bending movement at 40) .

Referring to claim 4, Doshita discloses the wire harness installation structure according to claim 1, wherein wire projector (25-26) includes two kinds of bend restricting portions which restrict a bending range of the wire (two kinds of bend restricting portions 25 and 28), a harness lead-out outlet which is formed between outside edges of the two kinds of bend restricting portions and through which the wire harness is led out ( an outlet between 25 and 28 to led out wire harness 3). and a pair of deflection stop side walls (27 and 45) which restrict deflection of the wire harness in the protector .

Referring to claim 6, Doshita discloses the wire harness installation structure according to claim 1, wherein the second portion and the third portion of the wire harness are directly fixed on a first harness fixing portion and a second harness fixing portion of the bending motion mechanism, respectively (see the wire harness including 3 and 19 fixed directly to 42 and 44 on third portion 41 and second portion 43 in figure 1 of Doshita).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Doshita in view of Yamamoto et al. (US20080035800, hereinafter Yamamoto)

Referring to claim 3, Doshita discloses the wire harness installation structure according to claim 1, wherein the third portion of the wire harness is (partially) located outside the protector (see 43 beyond the 25  toward 30 in figure 2),
Additionally, Yamamoto discloses wherein the third portion of the wire harness (11 at 18 in figure 3) is located outside the protector (4).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness installation structure of Doshita to have third portion as taught by Yamamoto  because third portion outside of  protector would increase area to limit or maintain path of wire harness on the door panel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Doshita.

Referring to claim 5, Doshita discloses a wire harness installation structure the wire harness installation structure according to claim 4, the harness guide portion is formed with a harness fixing portion for fixing the first portion of the wire harness (paragraph 0064 states, “The first curved wall 28 has a tongue piece which protrudes outwardly form the first harness outlet 32. The door-side wire harness 3 taken out may be wound by a tape. The tongue piece 35 may correspond to a fixed portion) , but fail to discloses wherein the protector has a harness guide cylinder portion which extends in such a direction as to be separate from the two kinds of bend restricting portions. the harness lead-out outlet, and the pair of deflection stop side walls.
Doshita in figure 4 discloses wherein the protector has a harness guide cylinder portion (a harness guide portion at 60 in figure 1) which extends in such a direction as to be separate from the two kinds of bend restricting portions (a side wall bend restricting portion 57 on one side of 56 and  another side wall bend restricting portion 58 at other side of 56), the harness lead-out outlet (outlet between the pair of side wall bend restricting portions), and the pair of deflection stop side walls (55 and 56), and the harness guide cylinder portion is formed with a harness fixing portion for fixing the first portion of the wire harness.

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness installation structure of Doshita to have third portion as taught by Yamamoto  because  cylinder portion  would able to narrow down pulling-in of the wire harness be prevented so that looseness of the wire harness does not occur and/or to have a simplified  securing potion for securing the wire harness at the harness outlet, so that the power supply apparatus can be further simplified, and hence easily assembled.

Response to arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are  persuasive.
Additionally, responding to applicant arguments, claim defines a bending movement and a bending position, a change in bend between the first portion and the third portion, and a change in bend between the first portion and the third portion; however, no correlation of single bending movement and single bending position  to plural bends including a bend between  the first portion and the third portion, and a bend between the first portion and the third portion. Therefore, examiner can broadly interpret either no correlation between bends and a bending position and a bending movement; it could be three different locations OR a bending position defines one of the bend location.
Additionally, see rejection under U.S.C. 112, it is not clear what type of structure bending motion mechanism has such that upon movement of the bending motion mechanism the wire harness experiences a change in bend between the first portion and the third portion and between the second portion and the third portion; therefore, it lacks sufficient structure to clarify the subject matter; therefore, It is broadly interprets that by having movable mechanism in Doshita, Doshita satisfies the claimed intended use. Structure is what it is not what it’s does; It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Also, Doshita clearly states that when movement of 43, or movement of 41 and 43, the wire harness experiences a change in band between a first portion at 32 and third portion 43 and a change in bend between the second portion 41 and the third portion 43. Doshita also discloses  the protector 24-25 and a bending position at 40 are separate from each other; and second position located outside of the protector 24-25 in figures 1-2.
Therefore, the applicant arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847